[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 November 9, 2005
                                Nos. 05-11441                  THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                       D.C. Docket No. 04-00101-CR-3-RV


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

FRANCISCO EDGARDO MARTINEZ-MEJIA,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________
                              (November 9, 2005)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

      Appointed counsel for Francisco Edgardo Martinez-Mejia moves to

withdraw from further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Martinez-Mejia’s convictions and sentences are AFFIRMED.




                                         2